Barrett, J.
The plaintiff contracted with the defendant that his son should work nine months for the defendant at $9. for the first month and $10. per month for the residue of the term. The boy worked a little more than five months, and then left, for the alleged reason of his being unwell, and without any fault on the part of the defendant, and contrary to his wish. He declined to return and complete his term of ‘work, though requested by the defendant, and though he soon recovered from his indisposition. This suit was commenced some three months before the term for which the boy was engaged to work had expired.
The point made by the defendant is, that it was prematurely brought. Without entering upon any discussion of the cases involving the subject of the right to recover compensation for the work actually performed under such contracts as this, when the party engaged to do the service fails tp complete the stipulated term of service, it is quite obvious that the other party ought npt to be subjected to any greater disadvantage than is involved ip the loss, of service for the residue of the term. In contracts of this kind, where there is no time stipulated when payment for service is to be made, the law implies that it is to be made at the end of the term. If, in this case, the boy had continued in the service of the defendant, no duty of payment, and no right to demand or sue for the payment, would have accrued till the expiration of the term; *614Because lie found occasion, in his temporary misfortune, to cease from service without performing the contract, we think it would be difficult to assign a reason why he should thereby be invested with the right to demand and sue for his pay at an earlier day than he would have had if he had performed his part, of the contract. The farthest that cases have gone is to accord to him the right to have pay quantum meruit, for the service actually rendered ; but no case has undertaken to say that he was entitled to enforce such payment at an earlier day than he would have been if he had worked through the whole term. Certainly there is no sound principle upon which it could be so held.
The judgment is affirmed.